Holden, J.
(After stating the facts.) The evidence was sufficient to authorize the jury to conclude that the Weiner Brothers Company was a copartnership; that they succeeded to the rights of Weiner Brothers under the lease, contract of the latter with the plaintiff; that Harry Weiner was a member of the partnership of the Weiner Brothers Company at the time of this agreement; that the plaintiff was in possession of the land referred to in the lease, claiming rights thereunder; that Harry Weiner agreed for such partnership to pay the plaintiff $500 for a surrender of the rights he claimed to have under this lease and a cancellation of the lease, and that in consideration of this agreement the plaintiff surrendered possession of the land and the contract. If these conclusions were reached by the jury from the evidence, it would be their duty to render a verdict in favor of the plaintiff. He testified that it was agreed that the amount he should be paid by the defendants for a surrender of his lease was by agreement left to arbitrators, and that they made a finding in his favor for $500. The defendants contend that this finding appears to have been in writing, and that the writing was not introduced in evidence. If this finding was in writing and parol evidence of what it contained was not admissible, the plaintiff and his son were allowed to testify without objection to what the finding was, and parol evidence as to the contents of the written finding of the arbitrators had probative effect. Moreover, the plaintiff testified that Harry Weiner “agreed to pay that price [$500] for the Weiner Brothers Cpmpany for the surrender of that lease. I surrendered the lease on that agreement.” We think the court erred in awarding a nonsuit.

Judgment reversed.


All the Justices concur.